 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    TYRONE JOHNSTON,                                           Case No. 1:19-cv-00926-AWI-EPG
12                           Plaintiff,                          ORDER NOTIFYING COUNSEL OF
                                                                 PLAINTIFF’S INDICATION THAT
13              v.                                               COUNSEL REPRESENTS PLAINTIFF IN
14                                                               THIS MATTER
      MERCED DISTRICT ATTORNEY’S
15    OFFICE, et al.,
16                           Defendants.
17

18            On July 8, 2019, Plaintiff, Tyrone Johnston, appearing pro se and in forma pauperis,
19   commenced this action under 28 U.S.C. § 1983, alleging claims against the Merced District
20   Attorney’s Office, the Merced Police Department, Ciummo & Associates, and Douglas Foster.
21   (ECF No. 1.) In his complaint, Plaintiff indicates that he is represented by counsel in this matter,
22   and states that the name of his attorney is Christopher Loethen of Merced, California. Plaintiff
23   also has attached to his complaint a letter from Mr. Loethen to Plaintiff. This letter also indicates
24   that Mr. Loethen may be representing Plaintiff in this matter. (See id.) Mr. Loethen has not,
25   however, entered an appearance in this case as required under Local Rule 182(a).1
26
        1
            Local Rule 182(a) provides:
27            (1) Appearance Required. Except as permitted in (b) and except as the Court may allow a courtesy
              appearance in criminal actions, no attorney may participate in any action unless the attorney has appeared as
28            an attorney of record. A single client may be represented by more than one attorney of record to the extent
                                                                1
 1             Plaintiff’s notification in his complaint that he is represented by counsel does not comply

 2   with the requirements of Local Rule 182(a) and is insufficient to make Mr. Loethen attorney of

 3   record for Plaintiff. If Mr. Loethen is representing Plaintiff in this matter, the Court will welcome

 4   Mr. Loethen’s appearance in this case in compliance with Local Rule 182(a).

 5             Because Plaintiff is proceeding in forma pauperis, the Court is required to conduct a

 6   review of Plaintiff’s complaint to determine whether it “state[s] a claim on which relief may be

 7   granted,” is “frivolous or malicious,” or “seek[s] monetary relief against a defendant who is

 8   immune from such relief.” 28 U.S.C. § 1915(e)(2). In light of the possibility that Plaintiff is

 9   represented by counsel, and at this time the Court only has Plaintiff’s pro se complaint before it

10   for review, the Court will direct the Clerk of the Court to serve a copy of this order on Mr.

11   Loethen and will delay screening the complaint for a short period of time to allow Mr. Loethen or

12   other counsel that may represent Plaintiff in this matter to enter an appearance as attorney of

13   record.

14             Accordingly, IT IS ORDERED that the Clerk of the Court is directed to serve a copy of

15   this order on Mr. Christopher Loethen, Esq., at the Law Office of Christopher Loethen, 548 W.

16   21st Street, Merced, California 95340.

17
     IT IS SO ORDERED.
18

19       Dated:        October 9, 2019                                       /s/
20                                                                  UNITED STATES MAGISTRATE JUDGE

21

22

23

24
               authorized by the applicable Rules of Professional Conduct.
25             (2) Manner of Making Appearance. Appearance as an attorney of record is made (i) by signing and filing an
               initial document, see L.R. 131(a); (ii) by causing the attorney's name to be listed in the upper left hand
26             corner of the first page of the initial document; (iii) by physically appearing at a court hearing in the matter,
               formally stating the appearance on the record, and then signing and filing a confirmation of appearance
27             within seven (7) days; or (iv) by filing and serving on all parties a substitution of attorneys as provided in
               (g).
28   Local Rule 182(a).
                                                                   2
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     3
